 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     CELESTE TAYLOR
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       6:19-MJ-00050-JDP

12                     Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                     CONFERENCE; ORDER
13   vs.
                                                     Date: February 4, 2020
14   CELESTE TAYLOR,                                 Time: 10:00 a.m.
                                                     Judge: Hon. Jeremy D. Peterson
15                    Defendant.

16
17           It is hereby stipulated by and between the parties through their respective counsel,

18   Yosemite National Park Legal Officer Susan St. Vincent, counsel for plaintiff, and Assistant
19   Federal Defender Benjamin Gerson, counsel for Defendant Celeste Taylor, that Ms. Taylor’s
20   status conference scheduled for February 4, 2020, be continued until April 7, 2020.

21           Ms. Taylor was arraigned before the Honorable Jeremy Peterson on December 3 2019,
22   and a status conference was set for February 4, 2020. However, there is currently no criminal
23   calendar on that date. Defense counsel requested an extended continuance to conduct

24   investigation, and the government has agreed.
25           The parties therefore stipulate to continue Ms. Taylor’s status conference until April 7,
26   2020.
27
28
 1                                                              Respectfully submitted,

 2                                                              McGREGOR W. SCOTT
                                                                United States Attorney
 3
 4   DATED: February 6, 2020                              By:   /s/ Susan St. Vincent
                                                                Susan St. Vincent
 5                                                              Yosemite National Park Legal Officer
                                                                Attorney for Plaintiff
 6
 7                                                              HEATHER E. WILLIAMS
                                                                Federal Defender
 8
 9   DATED: February 6, 2020                              By:   /s/ Benjamin Gerson
                                                                Benjamin Gerson
10                                                              Assistant Federal Defender
                                                                Attorney for Defendant
11                                                              Celeste Taylor

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Taylor: Stipulation to Continue Status Conference           -2-
 1                                                        ORDER

 2            The status conference set for February 4, 2020 is continued until April 7, 2020.

 3
     IT IS SO ORDERED.
 4
 5
     Dated:        February 6, 2020
 6                                                           UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Taylor: Stipulation to Continue Status Conference    -3-
